Appeal from an award of the State Industrial Board. On January 22, 1938, claimant met with an injury on the street while she was era route, providing for the installation of electrical work in the building for which she collected all the rents, and provided for maintenance contracts. Under her contract she was to receive three per cent of the gross rents, and ten per cent of all service contracts. The evidence is sufficient to establish that the claimant was an employee, and that she was in her employment at the time of the injury. Award unanimously affirmed, with costs to the State Industrial Board.